DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/14/2022 has been entered.
Claims 1-30 are pending. 
Claim 1-30 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 12-14, 16-18, 23-26, and 28-30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al. (US Publication 2020/0127775).
With respect to claims 1, 12, 23, and 24, Su teaches A method of wireless communications by a relay node, (cooperating UEs (CUEs) help the Target UEs communicate with a wireless network to receive data on the downlink and/or transmit data on the uplink, Figure 3) comprising:
receiving, via a first link, one or more first transport block portions of a first transport block; (The network device sends downlink data to the TUE by using a TB as a transmission unit. The TB herein may include at least one CBG, and one CBG may include at least one CB, Paragraph 181. The network device may simultaneously send, in a multicasting manner, a TB that is sent to the TUE to the CUE 1, the CUE 2, and the TUE, Paragraph 182. Data is received via downlink from base station, Figure 3)
attempting to decode each of the first transport block portions; (After receiving the TB, the CUE 1, the CUE 2, and the TUE may decode the TB, that is, decode all CBGs included in the TB., Paragraph 185)
encoding each successfully decoded first transport block portions to define one or more second transport block portions; (cooperating UEs (CUEs) encodes a CBG correctly decoded by the CUE, Figure 3. the CUE 1 and the CUE 2 may use a same modulation and coding scheme (MCS) to retransmit the CBGs to the TUE in operation 2 and operation 4, or may use different MCSs to retransmit the CBGs to the TUE, Paragraph 189. Examiner note: forwarding the encoded packets are the second transport block portions) and
transmitting, via a second link, the one or more second transport block portions. (The CUE 1 may send a CBG correctly decoded by the CUE 1 to the TUE through a sidelink, and the CUE 2 may send a CBG correctly decoded by the CUE 2 to the TUE through the sidelink, Paragraph 185. Examiner note: CUE retransmits the CBG based on correctly decoding a received CBG and second time CUE retransmits is based on NACK message)
With respect to claims 2, 13, and 25, Su teaches the one or more received first transport block portions is transmitted by a base station or a transmitting user equipment (UE) (original packets are transmitted by the base station, Figure 3) and is duplicative of at least one transport block portion that is transmitted by the base station or the transmitting UE to another network entity. (Packets sent by CUE to the TUE is a duplicate of Original packets transmitted by the base station, Figure 3) 
With respect to claims 3, 14 and 26, Su teaches wherein the one or more received first transport block portions is transmitted by a base station or a transmitting user equipment (UE) (DL multicast data is transmitted by base station, Figure 3) and is different from at least one transport block portion that is transmitted by the base station or the transmitting UE to another network entity. (A transmission containing different information intended for a different receiver, Figure 3) 
With respect to claims 5, 16, and 28, Su teaches receiving, from a receiving user equipment (UE), HARQ-ACK feedback for the second transport block portions that the receiving UE received. (If the TUE fails to correctly decode one or more CBGs received from CUE1 and CUE2, the TUE may send a NACK message to the CUE 1 and the CUE 2, to instruct the CUE 1 and the CUE 2 to resend the CBGs sent, paragraph 187) 
With respect to claims 6, 17, and 29, Su teaches retransmitting, to the receiving UE, each of the second transport block portions corresponding to each NACK in the received HARQ-ACK feedback. (After receiving the NACK message sent by the TUE, the CUE 1 and the CUE 2 may resend the CBGs sent in operation 2 through the sidelink. After receiving the CBGs sent by the CUE 1 and the CUE 2, the TUE may decode the CBGs, paragraph 188) 
With respect to claims 7, 18, and 30, Su teaches transmitting, to a base station that transmitted the one or more first transport block portions, the HARQ-ACK feedback. (If the TUE decodes the CBGs sent by the CUE 1 and the CUE 2, and decodes the TB sent by the network device, to successfully obtain TB data, the TUE may send an ACK message to the network device, to indicate to the network device that the TUE correctly received, paragraph 190) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, 15, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US Publication 2020/0127775) in view of Cao et al. (US Publication 2020/0259600).

With respect to claims 4, 15, and 27, Su doesn’t teach transmitting a sidelink control message comprising an index of the one or more second transport block portions to a receiving user equipment (UE), with the index indicating which of the first transport block portions were successfully decoded.

Cao teaches transmitting a sidelink control message comprising an index of the one or more second transport block portions to a receiving user equipment (UE), with the index indicating which of the first transport block portions were successfully decoded. (When CBG/CB level retransmission is used, the SCI sent by the CUE in the SL control channel may also include the CBG or CB index of the CBG(s) or CB(s) that the CUE retransmits. That way, when the TUE decodes the SCI, it knows which CBGs/CBs are sent by the CUE, which may facilitate the TUE's decoding process for the SL retransmission from the CUE, paragraph 120. Examiner note: since CBG forwarded are the successfully decoded CBG from the base station, therefore the index is for the successfully decoded CBG) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Su by transmitting a sidelink control message comprising an index of the one or more second transport block portions to a receiving user equipment (UE), with the index indicating which of the first transport block portions were successfully decoded as taught by Cao. The motivation for combining Su and Cao is to be able to implement HARQ feedback can potentially significantly reduce the resources used for SL transmission and improve UE cooperation efficiency.

With respect to claims 8 and 19, Su doesn’t teach transmitting an uplink control message comprising an index of the one or more second transport block portions to a base station, with the index indicating which of the first transport block portions were successfully decoded.
Cao teaches transmitting an uplink control message comprising an index of the one or more second transport block portions to a base station, with the index indicating which of the first transport block portions were successfully decoded. (the TUE sends HARQ feedback indicating the number of CBs in the TB that were not successfully decoded. The HARQ feedback is sent to the BS via a UL HARQ feedback message and to the CUE via a SL HARQ feedback message, paragraph 174, Examiner note: feedback is uplink control message) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Su by transmitting a sidelink control message comprising an index of the one or more second transport block portions to a receiving user equipment (UE), with the index indicating which of the first transport block portions were successfully decoded as taught by Cao. The motivation for combining Su and Cao is to be able to implement HARQ feedback can potentially significantly reduce the resources used for SL transmission and improve UE cooperation efficiency.

Claim 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US Publication 2020/0127775) in view of Cao et al. (US Publication 2020/0259600) further in view of Lei et al. (US Publication 2021/0243781).
With respect to claims 9 and 20, Su in view of Cao doesn’t teach receiving, from the base station, HARQ-ACK feedback for the second transport block portions that the base station received and retransmitting, to the base station, each of the second transport block portions corresponding to each NACK in the received HARQ-ACK feedback.
Lei teaches receiving, from the base station, HARQ-ACK feedback for the second transport block portions that the base station received; (If one CB of a given TB is not correctly decoded at the receiver side, the receiver would report a Negative Acknowledgement (NACK) to the transmitter, paragraph 52) 
retransmitting, to the base station, each of the second transport block portions corresponding to each NACK in the received HARQ-ACK feedback. (The transmitter will have to retransmit the TB, which includes all the CBs. If one HARQ-ACK feedback bit corresponds to one CB, the transmitter can know whether a specific CB is correctly received and then retransmit only the failed CBs, paragraph 53) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cao and Su by configuring transmitting Uplink feedback as taught by Lei. The motivation for combining Cao, Su and Lei is to be able to improve retransmission efficiency and reduce HARQ-ACK feedback overhead.

With respect to claims 10 and 21, Su in view of Cao doesn’t teach receiving, from the base station, a retransmission grant for the second transport block portions that the base station received; and retransmitting, to the base station, each of the second transport block portions corresponding to the one or more transport block portions indicated in the retransmission grant.
Lei teaches receiving, from the base station, a retransmission grant for the second transport block portions that the base station received; (uplink grant for scheduling retransmission of those CBGs in the punctured symbol groups is transmitted to the transmitter, paragraph 52) 
retransmitting, to the base station, each of the second transport block portions corresponding to the one or more transport block portions indicated in the retransmission grant. (One HARQ-ACK feedback bit corresponds to one CB, the transmitter can know whether a specific CB is correctly received and then retransmit only the failed CBs. In this way, retransmission efficiency can be improve, paragraph 52) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cao and Su by configuring transmitting Uplink feedback as taught by Lei. The motivation for combining Cao, Su and Lei is to be able to improve retransmission efficiency and reduce HARQ-ACK feedback overhead.
With respect to claims 11 and 22, Su teaches transmitting, to a receiving user equipment (UE), the HARQ-ACK feedback. (If the TUE fails to correctly decode one or more CBGs received in operation 2, the TUE may send a NACK message to the CUE 1 and the CUE, paragraph 187) 
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US Publication 2021/0075552) discloses determining a physical sidelink feedback channel resource based upon the first sidelink control information (SCI) in the following also referred to as physical sidelink feedback channel (PSFCH). A non-acknowledgement indication is not transmitted on the PSFCH resource whether location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is outside the communication range from the first UE in the following also referred to as non-acknowledgement (NACK).
Li et al. (US Publication 2021/0321396) discloses a device receiving a sidelink grant from a network node, wherein the sidelink grant schedules or assigns multiple sidelink resources. The device generating a data packet comprising or multiplexing sidelink data from Sidelink (SL) logical channel(s) with SL Hybrid Automatic Request (HARD) feedback enabled

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472